Appeal by defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered February 23, 1981, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. In our view, the factual allocution was sufficient (People v Nixon, 21 NY2d 338, cert den 393 US 1067). In any event, not having raised the argument that he should be relieved of his guilty plea before Criminal Term, the issue is not preserved for review (People v Pellegrino, 60 NY2d 636). Titone, J. P., Mangano, Gibbons and Brown, JJ., concur.